Citation Nr: 0411739	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral knee 
disabilities.

3.  Entitlement to service connection for residuals of 
encephalitis, including a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for bilateral hearing loss, bilateral knee 
disabilities, and residuals of encephalitis, including a 
seizure disorder.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

As to each issue on appeal, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), requires that the RO obtain and 
associate with the record all adequately identified records.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  

In this regard, the Board notes that the record includes 
service medical records that do not appear to support the 
assertion that the veteran was first treated for symptoms of 
encephalitis while at Fort Bragg.  Therefore, on remand, the 
RO should contact the veteran and ask if he was actually 
hospitalized at Womack Army Medical Center for encephalitis 
related symptomatology while at Fort Bragg.  If he was 
hospitalized at this time, the RO should attempt to associate 
copies of any outstanding clinical records of his from that 
Center that are on file with the National Personnel Records 
Center for the dates in question.  Id.

Next, the record shows that the veteran reported filing for 
Social Security Administration disability shortly after his 
separation from military service because of residuals of 
encephalitis.  On remand, the RO should also obtain all of 
his medical records from that agency.  Id.  

The record includes some medical records from Charleston VA 
medical center, the Grand Strand Regional Medical Center, the 
Wateree River Correction Institution, and Gilliam Psychiatric 
Center.  It does not however, include all of his post-October 
1976 medical records from the Charleston VA medical center 
(the records we have begin in February 1983).  Further, there 
are no records from the Georgetown County Jail.  Therefore, 
on remand, the RO should request all of the veteran's post-
October 1976 treatment records from the above locations.  If 
any facility fails to reply or notifies VA that it does not 
have any records, the veteran should be notified of that 
fact.  Id. 

Governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2003).  
Further, governing regulations provide that VA's duty to 
assist includes obtaining informed medical opinion evidence 
when needed to adjudicate the veteran's claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.326.  

As to the issue of entitlement to service connection for 
residuals of encephalitis, including a seizure disorder, the 
record shows the veteran's complaints and/or treatment for 
Epstein-Barr Encephalitis with secondary seizures since 1983.  
The veteran has also filed medical treatise evidence 
indicating that encephalitis can be caused by insect bites 
such as those he sustained while training at Fort Bragg and 
the latency period for some forms of encephalitis can be many 
years.  On remand, the veteran should be scheduled for a VA 
examination to obtain medical opinion evidence as to the 
relationship, if any, between this disability and his 
military service.  Id.

Regarding the claims of entitlement to service connection for 
bilateral hearing loss and bilateral knee disabilities, the 
record is negative for complaints, diagnoses, or treatment 
for hearing loss, or for the veteran being diagnosed with a 
chronic disability of either knee.  In fact, September 1987 
and July 2002 knee x-rays were normal.  Therefore, if post-
remand development uncovers any medical evidence of the 
veteran having hearing loss or a chronic knee disability, he 
should be scheduled for VA examinations to obtain medical 
opinion evidence as to whether he has bilateral hearing loss 
as defined by 38 C.F.R. § 3.385 (2003), and the diagnosis of 
any current knee disability.  Additionally, the relationship, 
if any, between these disabilities and military service must 
be addressed.  Id.

Lastly, the Board notes that the VCAA requires VA to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Specifically, as part of the notice, VA is to undertake the 
following actions: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform him about the information 
and specific evidence that VA will seek to provide; (3) 
inform him about the information and specific evidence the 
claimant is expected to provide; and (4) tell the claimant to 
provide any evidence in his possession that pertains to the 
claims.  38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Therefore, because the letters sent to the 
veteran do not delineate who is responsible for getting what 
evidence, and as they do not tell the appellant to submit all 
pertinent evidence in his possession further development is 
required under the VCAA.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the 
claims for service connection for 
bilateral hearing loss, bilateral knee 
disabilities, and residuals of 
encephalitis, including a seizure 
disorder.  Specifically, the letter must 
(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform him about the 
information and specific evidence that VA 
will seek to provide; (3) inform him 
about the information and specific 
evidence the claimant is expected to 
provide; and (4) request he provide any 
evidence in his possession that pertains 
to the claims.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claims.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should contact the veteran and 
ask him if he was hospitalized at Womack 
Army Medical Center while at Fort Bragg 
due to encephalitis, and, if so, the 
dates of that hospitalization.  If the 
veteran reports that he was hospitalized, 
the RO should contact the National 
Personnel Records Center and request 
copies of all his, clinical records from 
Womack Army Medical Center for the dates 
in question. 

4.  The RO, after obtaining all need 
authorizations, should obtain all 
outstanding post October 1976 treatment 
records from the Charleston VA medical 
center and Dr. Williams at Georgetown 
County Jail.  If the veteran fails to 
provide any needed authorization, if any 
of the requested records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

5.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers who have treated him for 
bilateral hearing loss, bilateral knee 
disabilities, and residuals of 
encephalitis, including a seizure 
disorder since October 1976.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible) and if the development 
discloses any medical evidence of the 
veteran having hearing loss in either 
ear, the RO should schedule the veteran 
for a VA audiological examination The 
claims folders are to be made available 
to the audiologist for review in 
conjunction with the examination.  Based 
on a review of the claims folders and the 
results of the examination, the 
audiologist is to opine as follows:

i.  Does the veteran have hearing 
loss in either ear as defined by 38 
C.F.R. § 3.385?

ii.  Is it as least as likely as not 
(i.e. is there a 50/50 chance) that 
any currently diagnosed hearing loss 
was caused or aggravated by in-
service acoustic trauma?

iii.  Is it as least as likely as 
not that any currently diagnosed 
hearing loss manifested itself to a 
compensable degree within one year 
of the veteran's separation from 
military service in October 1976?

7.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible) and if the development 
discloses any medical evidence of the 
veteran having a chronic disability in 
either knee, the RO should schedule the 
veteran for a VA orthopedic examination.  
The claims folders are to be made 
available to the examiner for review in 
conjunction with the examination.  Based 
on a review of the claims folders and the 
results of the examination, the examiner 
is to opine as follows:

i.  Does the veteran have either a 
right or left knee disability and, 
if so, what is the diagnosis?

ii.  Is it as least as likely as not 
that any currently diagnosed knee 
disability was incurred or 
aggravated during the veteran's 
military service?

iii.  If the veteran has arthritis 
in either knee, verified by x-rays, 
is it as least as likely as not that 
the arthritis manifested itself to a 
compensable degree within one year 
of his separation from military 
service in October 1976?

8.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA infectious disease 
examination.  The claims folders are to 
be made available to the examiner for 
review in conjunction with the 
examination.  Based on a review of the 
claims folders and the results of the 
examination, the examiner is to opine as 
follows:

i.  Does the veteran have any 
residuals from encephalitis?  If so, 
what are they?

ii.  Is it as least as likely as not 
that encephalitis was caused or 
aggravated by disease or injury 
sustained while in military service?

Note:  In providing the above opinions 
the examiner should comment on 
complaints, diagnoses, and/or treatment 
for any encephalitis like symptomatology 
seen in the service medical records as 
well as the latency period for 
encephalitis.

9.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

10.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issues on appeal.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

